Citation Nr: 0217335	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran retired in November 1986 aftr more than thirty 
years of active service.  


FINDINGS OF FACT

The veteran's PTSD is manifested by symptoms that lead to 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) first 
notes that the claim has already been developed pursuant to 
the guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  The veteran has been furnished with an 
appropriate Department of Veterans Affairs (VA) PTSD 
examination in August 2001 to ascertain the severity of the 
veteran's PTSD, and the record contains an additional 
comprehensive VA PTSD examination from September 1999 that 
further enables the Board to properly assess the level of 
disability associated with the veteran's PTSD.  There is 
also no indication in the record that there are any 
outstanding relevant treatment records that have not already 
been obtained or that are not adequately addressed in 
documents and records that are contained in the claims file.  
Moreover, the Board notes that the veteran has been placed 
on notice of the evidence and criteria necessary to warrant 
entitlement to a higher rating in the statement of the case, 
issued in April 2002, at which time there was no indication 
by the regional office (RO) that the most recent VA 
examination findings were in any way considered inadequate, 
clearly implying that any additional supporting evidence 
would have to come from the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board would further 
note at this point that while the veteran maintains that the 
most recent examination was inadequate, such purported 
inadequacy is not apparent from the report reflecting the 
results of the examination, and, in any event, the Board 
finds that it has been able to account for the veteran's 
asserted deficiencies by reviewing the results of that 
examination in the context of the results from the previous 
examination in September 1999.  Thus, the Board finds that 
no additional notice and/or development is required under 
the VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling effective from April 1999, 
in a rating decision of November 1999, based in part on a VA 
examination report from September 1999.  

September 1999 VA PTSD examination revealed the veteran's 
complaint that he could not get along with anyone following 
his return from Vietnam, noting that he divorced his first 
spouse after 14 years of marriage.  The veteran also 
reported having sleep problems in recent years.  He further 
complained of having periodic flashbacks of Vietnam during 
the day and noted that he had been separated from his second 
wife since 1994.  He reportedly could not take orders and 
had not worked for the previous two years.  The veteran 
would sometimes get irritable and easily lose his temper.  
He tended to isolate himself from others except for some 
Vietnam veterans, noting that he was a member of the Vietnam 
Veteran's Motor Club, which was a charitable organization.  
The examiner noted that the veteran had not worked for the 
previous two years due to his inability to take orders, and 
it is noted that this assertion was not disputed by the 
examiner.  The veteran indicated that he did intermittently 
work for a retail company for six years following his 
retirement in 1986.  The veteran additionally complained of 
hypervigilance, startle response, and avoidance. 

Mental status examination revealed that the veteran's affect 
was labile and that his mood was irritable most of the time.  
It was further noted that he had difficulty at time with his 
concentration.  He was not delusional and denied any 
hallucinations.  He was a "little bit" suspicious around 
people, the examiner indicating that the veteran reported 
carrying a gun with him most of the time.  The veteran 
denied suicidal or homicidal ideation, but did have periodic 
intrusive thoughts and flashbacks.  Insight and judgment 
were considered to be good.  The Axis I diagnosis was mild 
PTSD, but it was further noted that the veteran was 
unemployed and assigned a global assessment of functioning 
(GAF) scale score of 65.

VA PTSD examination in August 2001 revealed that the veteran 
reported periodic recollections of battles he participated 
in while in Vietnam, and that he would have nightmares of 
these battles at least three or four times a month.  He 
further indicated having symptoms of avoidance, estrangement 
from family members, hypervigilance poor sleep, and 
exaggerated startle response, noting that he ducked whenever 
he heard a loud noise.  He also was easy to anger over 
trivial matters.  Following his retirement from the 
military, he worked for several retail companies, the last 
one in 1994.  He indicated that he had two years of college 
credits and that he took some courses while in the Army.  
The veteran was still separated from his second spouse, and 
had one child from his first wife.  He continued to be a 
member of the Vietnam Veteran's Motorcycle Club, and 
currently lived alone.  

Mental status examination did not reveal any deterioration 
in the veteran's thought processes but it was noted that the 
veteran sometimes felt depressed.  He also indicated that he 
would sometimes awaken at night as a result of the 
nightmares he would have about Vietnam, the veteran noting 
that the nightmares would awaken him approximately four to 
five times a night.  The Axis I diagnosis was PTSD.  The 
veteran's GAF was indicated to be "85 percent."  The 
examiner was of the opinion that the veteran met the 
criteria for PTSD on the basis of experiencing life 
threatening situations, recollections of stressors, 
nightmares several times a month where the veteran would 
awaken in a cold sweat, avoidance, estrangement from loved 
ones, his sleeping problems, increased startle response, 
hypervigilance, and anger over trivial matters.

The veteran's service-connected PTSD has been evaluated as 
30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the subject claim for increased rating for PTSD 
was filed in June 2001, the evaluation of the veteran's PTSD 
will be based on consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and 
social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or 
worklike setting); inability to 
establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture:

Total occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to the 
existence of any impairment in the area of memory and 
judgment, the record also demonstrates consistent and 
significant sleep impairment, continuing intrusive thoughts, 
nightmares, and flashbacks, exaggerated hypervigilance and 
startle response, significant problems with anger and 
irritability, and depression.  The record also reflects that 
the veteran's PTSD interferes with employment and 
relationships with others.  The Board notes that while the 
September 1999 VA examiner characterized the veteran's PTSD 
as "mild," that examiner also noted that the veteran was so 
distrustful of others that he reported carrying a gun with 
him most of the time.  The Board also observes that this 
same examiner did not dispute the veteran's assertion that 
his inability to take orders affected his ability to obtain 
employment and that giving the benefit of the doubt to the 
veteran, the Board must infer from the examiner's report 
that at least some of the veteran's occupational employment 
is attributable to his PTSD.  

As for the more recent examiner's assignment of a GAF of "85 
percent," a review of the examiner's findings does not 
reflect any improvement with respect to the veteran's 
primary problems of significant sleep impairment, continuing 
intrusive thoughts, nightmares, and flashbacks, exaggerated 
hypervigilance and startle response, significant problems 
with anger and irritability, depression, and interference 
with the veteran's employment and relationships with others.  

Therefore, the veteran's symptomatology over the last 
several years tends to display  impairment consistent with a 
50 percent rating under the "new" rating criteria. 38 C.F.R. 
§ 4.126 (a).  Clearly, however, the evidence does not 
constitute total social and industrial impairment for the 
higher rating of 70 percent under the applicable criteria. 


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

